Gray, C. J.
This case cannot be distinguished from that of Newcomb v. Boston f Lowell Railroad, ante, 230, in any particular favorable to the defendant. The bill of lading, with the draft attached to it, was transmitted to the bank with directions to indorse the bill of lading to Chandler & Co. upon the payment of the draft. As soon as Chandler & Co. paid the draft and obtained the bill of lading from the bank, they immediately indorsed the latter to the plaintiffs as security for the money advanced by them to pay the draft, and a property in the goods thereby vested in the plaintiffs. The sale and delivery of the goods by Chandler & Co. to Beckford & Dodge passed no title as against the plaintiffs ; because at the time of the sale Chandler & Co. had acquired none, and at the time of the delivery the plaintiffs’ title had already vested. The only evidence which the defendant had of any title in the goods was that furnished by the way bill, that they belonged to the consignors. The delivery by the defendant to Beckford & Dodge was therefore a conversion of the property, for which it is responsible to the plaintiffs as rightful owners of the goods. Judgment for the plaintiff».